Citation Nr: 0604404	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-00 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for osteoarthritis of the right knee.

2.  Entitlement to a disability rating in excess of 20 
percent for synovitis of the left knee.

3.  Entitlement to a disability rating in excess of 30 
percent for a depressive reaction with gastrointestinal 
complaints.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1940 to December 1946 and from February 1950 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The case was previously before the Board in November 2004, 
when the issues remaining on appeal were remanded for 
additional development.  The Board now proceeds with its 
review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has 
sufficiently notified him of the information and evidence 
necessary to substantiate the claim.

2.  The veteran's service-connected right and left knee 
disorders are manifested by:  a normal range of motion with 
extension to 0 degrees and flexion to 140 degrees, and 
complaints of pain and discomfort.  

3.  The veteran's service-connected depressive reaction is 
not manifested by any active symptomatology; he has Global 
Assessment of Functioning Scale (GAF) score of 70.   




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for osteoarthritis of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 
4.71a, Diagnostic Codes  5003, 5010, 5257, 5260, 5261 (2005).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for synovitis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, 
Diagnostic Codes  5003, 5010, 5257, 5260, 5261 (2005).

3.  The criteria for entitlement to a disability rating in 
excess of 30 percent for a depressive reaction with 
gastrointestinal symptoms have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

As noted above, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The RO provided the required notice with respect 
to the veteran's claims in a letter dated in April 2001which 
is prior to the October 2001 adjudication of the veteran's 
claims for increased ratings.  In accordance with the 
requirements of the VCAA, the letter informed the appellant 
of what evidence and information he was responsible for and 
the evidence that was considered VA's responsibility.  The 
letter explained that VA would make reasonable efforts to 
help get relevant evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  Based 
on this record, the Board finds that VA's duty to notify has 
been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has obtained all the medical evidence 
available and accorded the veteran recent VA Compensation and 
Pension examinations.  There is no outstanding evidence to be 
obtained, either by VA or the appellant.  Consequently, the 
Board finds that the duty to assist has been met.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless as there is no indication that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

III.  Increased Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2005).

A.  Knees

The veteran contends, in essence, that he is entitled to 
higher ratings for his service-connected knee disabilities.  
At present the veteran's right and left knee disabilities are 
each rated at a 20 percent  disability rating for 
"moderate" impairment of each knee evidenced by recurrent 
subluxation or lateral insatiability pursuant 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005).  

In December 2004, the most recent VA examination of the 
veteran was conducted.  The veteran reported mild soreness of 
both knees.  Physical examination of the knees revealed 
normal range of motion of both knees with extension to 0 
degrees and flexion to 140 degrees.  He did not report having 
any instability and examination revealed no laxity or 
instability of either knee.  The examining physician 
indicated that the veteran's knees were essentially normal 
with complaints of occasional pain.  

The General Counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97.  However, 
such a rating is inappropriate as the medial evidence of 
record reveals normal knees with no limitation of motion or 
functional impairment.  

The RO has rated both the veteran's right knee disability and 
left knee disability under Diagnostic Code 5257.  The Board 
will consider all appropriate Diagnostic Codes, including 
5256, 5257, 5258, 5259, 5260, and 5261 for knee ankylosis, 
instability, dislocation and removal of semilunar cartilage, 
and limitation of motion, in rating the service-connected 
right knee disability.

Disability ratings from 30 to 60 percent may be assigned 
under Diagnostic Code 5256 for ankylosis of the knee.  
Favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees, warrants a 
30 percent evaluation.  In flexion between 10 degrees and 20 
degrees warrants a 40 percent evaluation, while in flexion 
between 20 degrees and 45 degrees warrants a 50 percent 
evaluation.  Finally extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, when there is impairment of the 
knee, including recurrent subluxation or lateral instability, 
a 10 percent evaluation will be assigned where the disability 
is "slight," a 20 percent will be assigned for a 
"moderate" disability, and 30 percent is warranted for 
"severe" disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.

Under Diagnostic Code 5258, an evaluation of 20 percent is 
assigned where the semilunar cartilage is dislocated, with 
frequent episodes of locking, pain, and effusion.  Under 
Diagnostic Code 5259, a 10 percent evaluation is assigned for 
removal of the semilunar cartilage, symptomatic.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259.

Limitations of flexion under Diagnostic Code 5260 are 
assigned a 10 percent evaluation when flexion is limited to 
45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under Diagnostic Code 5261 are 
assigned a 10 percent evaluation when extension is limited to 
10 degrees; and a 20 percent evaluation when extension is 
limited to 15 degrees. A 30 percent evaluation is assigned 
under this code when extension is limited to 20 degrees, a 40 
percent when extension is limited to 30 degrees, and a 50 
percent when extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for either the 
veteran's service-connected right knee disability or his left 
knee disability.  The evidence of record contains an absence 
of any evidence showing any medical treatment for knee 
symptoms.  The most recent VA Compensation and Pension 
examination of the veteran reveals that the veteran's knees 
are essentially normal with no limitation of range of motion 
and no functional impairment of any kind.  After a review of 
all the evidence of record, the Board finds that the 
objective medical findings of the veteran's right and left 
knee disabilities do not even warrant more than a 20 percent 
ratings currently assigned.  Accordingly increased ratings 
for the veteran's right and left knee disabilities are 
denied.  

It is noted that the Board has contemplated the complaints of 
weakness and pain as described by the veteran. In reaching 
this conclusion, the Board notes that VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40. Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  When considering the standards outlined in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), and the provisions of 38 
C.F.R. § 4.40 et seq., there is no basis on which to assign a 
higher rating at this time.  Specifically, the December 2004 
VA examination report revealed that the veteran had a range 
of motion of the knees with extension to 0 degrees and 
flexion to 140 degrees.  There was no tenderness, swelling, 
crepitus, or instability.  

Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the 
veteran's service-connected right and left knee disabilities.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Psychiatric Disorder

The veteran claims entitlement to an increased rating for his 
service-connected depressive reaction.  Recent VA medical 
treatment records reveal that the veteran has received 
occasional treatment for complaints of anxiety.  

In December 2004, the most recent VA psychiatric examination 
of the veteran was conducted.  The examiner noted that the 
veteran was 81 years old at the time of the examination.  The 
veteran reported occasional feelings of being anxious which 
pass and some impairment of short term memory.  He denied 
having any symptoms of depression.  Mental status examination 
was essentially normal and only revealed difficulty in short 
term memory.  The examiner indicated that the veteran's 
depression was in full remission and that the memory 
impairment was age related early dementia.   A Global 
Assessment of Functioning Scale (GAF) score of 70 was 
assigned.  The GAF score reflects the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF of 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

The veteran's service-connected psychiatric disorder is 
currently rated as 30 percent disabling under Diagnostic Code 
943411.  That rating contemplates 

occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  

38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating 
contemplates 

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

Id.  A 70 percent rating contemplates 

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

Id.  Finally, a 100 percent rating contemplates 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
Id. 
 
The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected depressive reaction.  The 
evidence of record shows that the veteran's service-connected 
depression is not manifested by any active symptoms.  Rather, 
the medical evidence reveals that the veteran suffers form 
mild symptoms of early age related dementia.  There is no 
evidence of record which reveals that the veteran's symptoms 
of his service-connected disability meet any of the criteria 
which would warrant the assignment of a disability rating in 
excess of 30 percent.  Accordingly, an increased rating for 
the veteran's service-connected depression must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 30 percent for the veteran's PTSD, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for 
osteoarthritis of the right knee is denied.

A disability rating in excess of 20 percent for synovitis of 
the left knee is denied.

A disability rating in excess of 30 percent for a depressive 
reaction with gastrointestinal complaints is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


